Citation Nr: 9901404	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  97-12 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of shrapnel wound, 
right arm.

2.  Entitlement to service connection for residuals of cold 
injury to the feet.

3.  Entitlement to service connection for residuals of rifle 
butt injury, right arm.

4.  Entitlement to service connection for malaria.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Appellant; spouse


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1948 to March 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  In a September 1990 decision, the RO denied a 
claim by the veteran seeking entitlement to service 
connection for residuals of a rifle butt injury to the right 
arm and for malaria.  In that decision, the RO granted 
entitlement to service connection for residuals of shrapnel 
wound, right arm, assigning a noncompensable disability 
rating.  In a September 1996 decision, the RO denied a claim 
by the veteran seeking entitlement to an increased 
(compensable) disability rating for service-connected 
residuals of shrapnel wound, right arm, and to service 
connection for residuals of frostbite of the feet.

The Board notes that the RO, in its September 1990 decision, 
also denied entitlement to service connection for an anxiety 
disorder; however, entitlement to service connection for PTSD 
with chronic anxiety was subsequently granted in an October 
1991 decision, satisfying that claim.



REMAND

The veteran contends, in essence, that he is entitled to a 
compensable disability rating for his service-connected 
shrapnel wound residuals.  Specifically, he asserts that his 
right arm has decreased strength, atrophy of muscle, and 
arthritis due to his shrapnel wound.  The veteran also 
asserts that he was hit in the right arm with a butt of a 
rifle, incurred frostbite to his feet, and had malaria during 
active duty in Korea during the Korean conflict.  He believes 
that he currently has residuals of those injuries and 
disease, and, as a result, feels that service connection is 
warranted.

After careful review of the record, the Board finds that this 
case is not ready for appellate review.  Several deficiencies 
must first be addressed at the regional level.

In regard to the veterans claim for service connection for 
malaria and for residuals of a rifle butt injury to the right 
arm, the Board notes that the veteran first submitted his 
claim for service connection in March 1990.  On his claim 
form, he indicated that he incurred a rifle butt to the right 
arm by an enemy soldier in November 1950 and that he was 
treated for malaria during service in May 1951.  The ROs 
September 1990 decision indicates that the veterans service 
medical records were incomplete, but that a separation 
medical report, dated August 1970, was available.  The Board 
finds no such report in the claims file.  It also finds no 
actual request for service medical records directed to the 
National Personnel Records Center, the most likely repository 
for such records.  In light of these findings, the Board is 
of the opinion that an official request for service medical 
records should be undertaken.

The Board also finds that, pertaining to the claim for 
service connection for a rifle butt to the right arm, the 
veteran submitted a Statement in Support of Claim, VA Form 
21-4138 in May 1990, indicating treatment for his right arm 
by a private physician, a Dr. C. G. McAlister, in 1988.  
Attached was an Authorization for Release of Information, 
properly filled-out by the veteran.  However, the Board finds 
no records of that treatment in the claims file and, more 
significantly, no documented attempt by the RO to secure such 
records.  Such an attempt must be made.

In response to his March 1990 claim, the veteran was provided 
a VA examination in June 1990.  The report of that 
examination indicates, as medical history, that the veteran 
had symptoms of chills and fever during service and continued 
to have those manifestations.  It indicates that the veteran 
took Quinine, for his malaria symptoms and, apparently, for 
nocturnal leg cramps.  The overall diagnosis was malaria, 
by history, recurrent with continued Quinine therapy, most 
probably for nocturnal leg cramps.  From this report, the 
Board is not able to determine if the veteran had 
manifestations of malaria at the time of the examination.  It 
also can not determine if his leg cramps were symptoms of 
malaria, or were an altogether unrelated disorder.  In any 
event, that VA report is now more than 8 years old.  As such, 
the Board is of the opinion that it is not an accurate 
reflection of the veterans current medical status.  The 
Board finds that another VA examination is necessary in order 
to provide an updated status of the veterans malaria, if 
present, and to clarify whether leg cramps, if present, are 
manifestations of malaria.

Next, the Board notes that the veterans DD-214 indicates 
that he served in the Republic of Korea during the Korean 
conflict and that he earned the Combat Infantry Badge and 
Purple Heart.  Thus, he was apparently in combat.  
Nevertheless, it does not appear from the ROs September 1990 
decision, nor from its April 1991 Statement of the Case, that  
38 U.S.C.A. § 1154(b) (West 1991) was ever considered.  That 
provision states:

[T]he Secretary shall accept as 
sufficient proof of service-connection of 
any disease or injury alleged to have 
been incurred in or aggravated by such 
service satisfactory lay or other 
evidence of service incurrence or 
aggravation of such injury or disease, if 
consistent with the circumstances, 
conditions, or hardships of such service, 
notwithstanding the fact that there is no 
official record of such incurrence of 
aggravation in such service, and, to that 
end, shall resolve every reasonable doubt 
in favor of the veteran ... Service-
connection of such injury or disease may 
be rebutted by clear and convincing 
evidence to the contrary.  

38 U.S.C.A. § 1154(b)  (West 1991); see also 38 C.F.R. 
§ 3.304(d)  (1998).  The United States Court of Veterans 
Appeals has recently held that, while § 1154(b) does not 
create a statutory presumption that a combat veterans 
alleged disease or injury is service-connected, it does 
considerably lighten the burden on the veteran who seeks 
benefits for an allegedly service-connected disease or injury 
and who alleges that the disease or injury was incurred in, 
or aggravated by, combat service.  Caluza v. Brown, 7 Vet. 
App. 498, 507  (1995); See also Collette v. Brown, 82 F. 3d 
389, 392  (1996) (citations omitted).  Even if the RO did 
consider this provision, the veteran was not provided the 
text of that provision in the Statement of the Case.

In regard to the veterans claim for service connection for 
residuals of a cold injury to the feet, the Board notes that 
he was provided a VA examination in May 1996.  The report of 
that examination reflects that the skin of the veterans 
lower extremities was normal in appearance and the 
temperature was warm to the touch bilaterally.  The report 
notes that he had thick hypertrophic skin present over the 
heels of both feet which the veteran believed was due to 
frostbite in service.  An addendum to the report indicates 
that this skin condition appeared to be a fungal-type 
infection, possibly tinea pedis with hypertrophic changes.  
However, the report indicates that no fungal studies were 
accomplished during the examination.  Moreover, no final 
diagnosis pertaining to the veterans feet is shown.  VA 
outpatient records show additional treatment and examination 
of the veterans feet, with various diagnoses, namely 
acquired hematoderma, bilateral callosities, and psoriatic 
diathesis.  However, no medical evidence to date provides any 
assessment as to the etiology of these foot conditions.  
Specifically, none indicate whether these skin disorders are 
residuals of a cold injury, or whether they are instead 
unrelated conditions.  Such a medical opinion is needed.

The veteran was granted entitlement to service connection for 
residuals of a shrapnel wound in the ROs September 1990 
decision.  His disability was assigned a noncompensable 
disability rating.  The veteran argues that his right arm is 
painful and has lost its tone, flexibility, and strength.  He 
further maintains that he has arthritis.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (1998).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the current level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The most recent medical evidence in this case is a 
September 1997 VA examination report.  It reflects that the 
veteran incurred a shrapnel wound to the right arm during 
service, but that it healed well and that he did not have any 
problems with his right arm until 10 year ago.  The veteran 
indicated that, at that time, his shoulder started popping, 
which he felt was due to driving a truck for 32 years.  After 
physical examination, the only significant finding was a 
scar, which was well-healed and not functionally impairing.  
The report notes that a prior nerve conduction study showed 
results compatible with carpal tunnel syndrome of the right 
wrist and mid-palm, with no other pathology.  The diagnosis 
was carpal tunnel syndrome.  From this report, the Board is 
not able to determine whether the veterans carpal tunnel 
syndrome is a manifestation of his inservice shrapnel wound.  
That wound was to the upper extremity, while the current 
pathology affects his wrist area.  It is noteworthy that the 
veteran refused an electromyography (EMG).  Nevertheless, the 
Board finds that an opinion as to the etiology of the 
veterans carpal tunnel syndrome should be rendered.

Finally, the Board finds that the ROs most recent 
correspondence to the veteran is a June 1998 letter indicting 
that an examination in conjunction with his appeal was being 
scheduled, that the veteran would be informed of the time and 
place of said examination, and that the examination was 
important to the adjudication of his claim.  No corresponding 
VA examination report is of record.  The VA has a duty to 
obtain all pertinent medical records which have been called 
to its attention by the veteran and by the evidence of 
record.  Culver v. Derwinski, 3 Vet. App. 292 (1992).  In 
this case, there may be a report of another VA examination 
not currently of record.

Accordingly, further appellate consideration will be deferred 
and this case in hereby REMANDED to the RO for the following 
development:

1.  The RO should attempt to obtain all 
available service medical records 
pertaining to all periods of the 
veterans service.  The RO is 
specifically requested to contact the 
veteran and request that all service 
medical records in his possession be 
forwarded.  An August 20, 1970 
separation medical report is 
specifically requested.  Should service 
medical records still appear to be 
incomplete, the RO should contact the 
National Records Personnel Center, 9700 
Page Boulevard, St. Louis, Missouri  
63132, and, if necessary, any other 
potential repository of his records.  
All records and other relevant 
information are to be made part of the 
claims folder. 

2.  The veteran should be requested to 
identify all sources of treatment 
received since service for his right arm 
disorder, malaria, and frostbite of the 
feet.  Copies of the medical records from 
all sources he identifies, including VA 
records (not already in the claims 
folder), should then be requested.  The 
RO should specifically attempt to obtain 
any and all medical records from a Dr. C. 
G. McAlister at his last known address or 
at a more current address provided by the 
veteran.  The RO should also determine if 
the veteran underwent a VA examination 
subsequent to September 1997 and, if so, 
should obtain a copy of the report of 
that examination.  If the veteran has 
copies of said records in his possession, 
he may submit them himself if he so 
chooses.  All records obtained should be 
added to the claims folder.

3.  The veteran should be afforded VA 
examinations by the appropriate 
specialists in order to accomplish the 
following:  (1) determine if the veteran 
currently has malaria or any residuals of 
malaria.  In doing so, the examiner 
should specifically address whether the 
veteran has nocturnal leg cramps and 
whether these are related to malaria;  
(2) determine if the veteran currently 
has any foot disorders, including tinea 
pedis, acquired hematoderma, bilateral 
callosities, or psoriatic diathesis, and 
render an opinion as to whether any found 
disorders are residuals of alleged 
frostbite to the feet;  (3)  determine 
the current nature and severity of the 
veterans right arm disability, including 
whether he currently has carpal tunnel 
syndrome, weakness, arthritis, or other 
pathology, and determine which 
manifestations, if any, are likely the 
result of his inservice shrapnel wound 
and resultant scar.

The claims folder should be made 
available to the examiner(s) for review 
before the examinations.  All findings, 
and the reasons and bases therefor, are 
to be set forth in a clear, concise, and 
legible manner on the examination report.

4.  Upon completion of the foregoing, the 
RO should review the veterans claims, 
including all new information, and 
determine whether entitlement to service 
connection for malaria, residuals of cold 
injury to the feet, and residuals of 
rifle butt injury to the right arm are 
warranted.  In this regard, the RO should 
also specifically consider the 
application of 38 U.S.C.A. § 1154(b)  
(West 1991).  The regulation prohibiting 
the pyramiding of disabilities, located 
at 38 C.F.R. § 4.14  (1998), is to be 
followed, if applicable.  The RO should 
also review whether an increased 
(compensable) disability rating for 
residuals of shrapnel wound, right arm, 
is warranted.
 
5.  If the decisions remain adverse to 
the veteran, he and his representative 
should be so notified, and provided with 
a reasonable period of time within which 
to respond.  Thereafter, he and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with accordance with 
38 U.S.C.A. § 7105 (West 1991).  The RO 
should ensure that the supplemental 
statement of the case contains all 
relevant statutory and regulatory 
provisions that were not set forth in the 
statement of the case.  The case should 
thereafter be returned to the Board for 
further review, as appropriate.

The Board does not intimate any opinion, either factual or 
legal, as to the ultimate disposition warranted in this case.  
No action is required of the veteran until he receives 
further notice; however, he is free to submit additional 
evidence in support of his claim while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141  (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -
